Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in reply to the application filed on October 27, 2020.  
2.   Claim(s) 1-17 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Patent No.: US 5873731 A to Prendergast in view of Pub. No.: US 20050235759 A1 to Sparks et al.

As per claim 1, Prendergast teaches a method comprising:
-- coupling a fluid outlet of a medication container to a medication port of a manually administrable medication device, wherein the manually administrable medication device includes a fluid flow stop disposed between the medication port and a fluid outlet configured to deliver fluid from the medication container to a fluid line leading to a patient (see Prendergast Col 6 || 9-19; referring to FIG. 3, an example of an intravenous (IV) drug injection equipment 6 is shown comprising IV bag 60, port manifold 62, and IV line 63. Port manifold 62 is shown, by example only, as having three possible syringe port connections 64, 65, and 66. Each syringe 68, 69, and 70, partially shown as a cutaway of the end of the syringe, connects to three port openings 64, 65, and 66, respectively, which include manually actuated on and off valves 72, 73, and 74, one connected to each port opening 64, 65, and 66, with the manifold 63 being connected to the patient's IV at 76.);
-- automatically reading, with an identification sensor, information for the medication container including an identifier from an information transfer element on the medication container when the medication container is coupled to or in the process of being coupled to the manually administrable medication device (see Prendergast Col 3 || 31-39; The present invention provides, for simulation and training purposes, an automatic drug recognition system to meet the training requirements that automatically reads a digitally encoded syringe that is manually attached by the trainee to an IV port manifold to obtain the drug type and concentration (e.g. identifiers), and also that may include measuring the amount of flow of liquid from the syringe into the port manifold to measure the amount of fluid transferred into each port in the manifold.);
-- transmitting, with a transmitter, the information for the medication container to a remote data collection system (see Prendergast Fig 2 (e.g. remote computer 16/31), Figs 3-6 and Col 6 || 56-64; When the modified syringe 68 is placed onto the modified manifold 64, the computer 16 can read the contents of the memory chip 84 (preprogrammed) which contains the type of the drug simulated in the syringe 68 and the drug's concentration. Remaining syringes 69, 70, in FIG. 3, will each have a preprogrammed chip 84 in ID (e.g. identifier) discs 82' and 82", read by ID reader disc 94' and 94", respectively, to simulate different drugs and different concentrations which will be monitored by computer 16.);
-- receiving, with at least one processor, data from or derived from a transmission from the manually administrable medication device that characterizes the medication container including the identifier for the medication container, the manually administrable medication device being one of a plurality of devices used within a clinical workflow (see Prendergast Fig 2 (e.g. remote computer 16/31), Figs 3-6 and Col 6 || 56-64; When the modified syringe 68 is placed onto the modified manifold 64, the computer 16 can read the contents of the memory chip 84 (preprogrammed) which contains the type of the drug simulated in the syringe 68 and the drug's concentration. Remaining syringes 69, 70, in FIG. 3 (e.g. plurality of devices), will each have a preprogrammed chip 84 in ID discs 82' and 82", read by ID reader disc 94' and 94", respectively, to simulate different drugs and different concentrations which will be monitored by computer 16.);
-- generating, modifying, and/or appending, with at least one processor, at least one data record with at least a portion of the received data using the identifier (see Prendergast Col 1 || 9-18, … recording actual drugs administered to a patient, and in particular to a patient and patient simulator drug recognition system that identifies the type, concentration, and amount of simulated drug being administered to the patient mannequin, or the type, concentration, and amount of actual drug being administered to the patient; see Prendergast Col 5 || 36-50, Computer 16 can be any suitable computer, such as personal computer 31, which provides for trainer 18 input and control, and other data logging (e.g. polling/generating) and/or analysis functions; see Prendergast Col 7 ||8-20, The computer 16 monitors the flow 96 of the fluid from each syringe 68, 69, and 70 and tracks the total amount of fluid transferred. The concentration and type of drug in the fluid is read (e.g. polling) from each syringe's memory chip 84, thus determining the total amount of drug injected. The drug flow information is passed to the patient physiological models 28 and drug models 26 in computer 16 for determining the proper real time mannequin response. As the injection flow 96 is terminated, the flow stops and computer 16, or personal computer 31, logs the drug injection (time, drug, concentration, and amount) for use in the physiological models and for later review by the instructor.);
-- receiving, with at least one processor, a request comprising the medication identifier from a remote source (see Prendergast Fig 2 (e.g. remote computer 16), Figs 3-6 and Col 6 || 56-64; When the modified syringe 68 is placed onto the modified manifold 64, the computer 16 can read the contents of the memory chip 84 (preprogrammed) which contains the type of the drug simulated in the syringe 68 and the drug's concentration. Remaining syringes 69, 70, in FIG. 3, will each have a preprogrammed chip 84 in ID (e.g. identifier) discs 82' and 82", read by ID reader disc 94' and 94", respectively, to simulate different drugs and different concentrations which will be monitored by computer 16.). Examiner interprets once 68 and 64 are connected, the medication content is identified via the ID disc/ID reader then transmitted per request to computer 16.;
-- transmitting, with at least one processor, data stored within the at least one data record associated with the medication container to the remote source (see Prendergast Col 7 ||8-20, The computer 16 monitors the flow 96 of the fluid from each syringe 68, 69, and 70 and tracks the total amount of fluid transferred. The concentration and type of drug in the fluid is read from each syringe's memory chip 84, thus determining the total amount of drug injected. The drug flow information is passed to the patient physiological models 28 and drug models 26 in computer 16 for determining the proper real time mannequin response. As the injection flow 96 is terminated, the flow stops and computer 16, or personal computer 31, logs the drug injection (time, drug, concentration, and amount) for use in the physiological models and for later review by the instructor.).
Prendergast fails to teach:
-- selectively causing, with the remote source, the fluid flow stop to transition between a first state that prevents fluid flow and a second state that permits fluid flow based on the data stored within the at least one data record associated with the medication container.
Sparks et al. teaches the electronic means is operated to cause the flow controlling means to stop flow of the fluid from the fluid source after the prescribed dosage amount has been delivered to the patient based on the signal from the flow sensing means and the data contained by the memory means. According to a preferred aspect of the invention, the operation of the system 10 is preferably based on the specific type of medication contained in the fluid source 14 and to be administered to a patient. For this purpose, one or more suitable memory devices 24 are preferably integrated with the electronic circuitry 22 and store data specific to the particular medication, such as its identity, density, dosage amounts, dosage rates, etc. Depending on the manner in which the system 10 is intended for use, certain data (such as the identity and density/specific gravity of the medication) can be stored in permanent memory, while other data (such as the desired dosage and dosage rate for the medication) can be stored in programmable memory to permit a medical care giver to select a treatment appropriate for an individual patient. For this purpose, FIG. 1 shows the system 10 as also including a remote device 34 that is wired or wirelessly communicates with the circuitry 22. For example, the device 34 may be a desktop computer or a handheld unit for remote programming of the circuitry 22 and its memory 24. Alternatively or in addition, the device 24 can serve to monitor and display information regarding the operation of the system 10. As discussed above, the preferred flow sensing device 20 produces density and flow rate outputs from which the electronic circuitry 22 (and/or an optional remote computer or unit 24) can calculate volumetric flow rate and dosage, either or both of which can be used to control the flow control device 18, e.g., open, close, or adjust to regulate fluid flow through the flow control device 18 (see paragraphs 8 and 20).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Sparks et al. within the system/methods as taught by reference Prendergast with the motivation of providing valves and flow sensors incorporated into infusion pump designs, thereby improving dosage accuracy and to control the flow of fluids through system (see Sparks et al. paragraph 3).

As per claim 2, Prendergast and Sparks et al. teach the method as in claim 1, wherein the manually administrable medication device comprises a device to characterize manual actions of one or more individuals involved in filling or preparing to fill medication into the medication container, dispensing or preparing to dispense medication from the medication container, and wasting or preparing to waste medication from the medication container (see Prendergast Col 4 || 29-39 and Col 7 ||8-20; During the anesthesiology procedure or emergency room procedure, should an emergency situation arise, or as part of the correct medical procedure, the trainee will select a syringe containing a pre-identified drug that agrees or corresponds to the memory chip data and will manually inject the syringe nozzle into the input port which is connected to the IV tube adjacent the mannequin. The computer will then apply the administered drug, concentration, and quantity to affect the computer's model of the patient physiology as well as log the injection data for review purposes.).
The obviousness of combining the teachings of Prendergast and Sparks et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 3, Prendergast and Sparks et al. teach the method as in claim 1, wherein the remote source that generated the request is the manually administrable medication device that generated the received data (see Prendergast Col 4 || 29-39 and Col 7 ||8-20; During the anesthesiology procedure or emergency room procedure, should an emergency situation arise, or as part of the correct medical procedure, the trainee will select a syringe containing a pre-identified drug that agrees or corresponds to the memory chip data and will manually inject the syringe nozzle into the input port which is connected to the IV tube adjacent the mannequin. The computer will then apply the administered drug, concentration, and quantity to affect the computer's model of the patient physiology as well as log the injection data for review purposes.).
The obviousness of combining the teachings of Prendergast and Sparks et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 4, Prendergast and Sparks et al. teach the method as in claim 1, wherein the remote source that generated the request is one or more devices in the workflow other than the manually administrable medication device that generated the received data (see Prendergast Fig 2 (e.g. remote computer 16/31), Figs 3-6 and Col 6 || 47-64; When the modified syringe 68 is placed onto the modified manifold 64 (e.g. manually administrable medication device connection), the computer 16 (e.g. remote source) can read the contents of the memory chip 84 (preprogrammed) which contains the type of the drug simulated in the syringe 68 and the drug's concentration. Remaining syringes 69, 70, in FIG. 3 (e.g. plurality of devices), will each have a preprogrammed chip 84 in ID discs 82' and 82", read by ID reader disc 94' and 94", respectively, to simulate different drugs and different concentrations which will be monitored by computer 16.).
The obviousness of combining the teachings of Prendergast and Sparks et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 5, Prendergast and Sparks et al. teach the method as in claim 1 further comprising:
-- displaying, by the remote source, at least a portion of the transmitted data (see Sparks et al.  paragraph 21; The safety of an infusion process performed with the fluid delivery system 10 described above is promoted by the ability to program the circuitry 22 (or, optionally, a remote computer or unit 24) for a specific drug (having a known specific gravity or density range) with a prescribed dose and dose rate. Should any one or more of these programmed values be exceeded, as sensed by the flow sensing device 20, the circuitry 22 (and/or remote device 24) can cause a visual and/or audible warning to be generated with a display panel, horn, etc., and operate the flow control device 18 to stop drug infusion.).
The obviousness of combining the teachings of Prendergast and Sparks et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 6, Prendergast and Sparks et al. teach the method as in claim 1 further comprising: 
-- providing audio and/or visual feedback, by the remote source, relating to at least a portion of the transmitted data (see Sparks et al.  paragraph 21; The safety of an infusion process performed with the fluid delivery system 10 described above is promoted by the ability to program the circuitry 22 (or, optionally, a remote computer or unit 24) for a specific drug (having a known specific gravity or density range) with a prescribed dose and dose rate. Should any one or more of these programmed values be exceeded, as sensed by the flow sensing device 20, the circuitry 22 (and/or remote device 24) can cause a visual and/or audible warning to be generated with a display panel, horn, etc., and operate the flow control device 18 to stop drug infusion.).
The obviousness of combining the teachings of Prendergast and Sparks et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 7, Prendergast and Sparks et al. teach the method as in claim 1, further comprising:
-- applying at least one decision rule, by the remote source, using at least a portion of the transmitted data as input, the decision rule being used to determine how to provide care for a patient, characterize care given to the patient, and/or how to operate one or more medical devices within the clinical workflow (see Sparks et al.  paragraph 21; The safety of an infusion process performed with the fluid delivery system 10 described above is promoted by the ability to program the circuitry 22 (or, optionally, a remote computer or unit 24) for a specific drug (having a known specific gravity or density range) with a prescribed dose and dose rate. Should any one or more of these programmed values be exceeded, as sensed by the flow sensing device 20, the circuitry 22 (and/or remote device 24) can cause a visual and/or audible warning to be generated with a display panel, horn, etc., and operate the flow control device 18 to stop drug infusion.). Examiner interpret the programmed values being exceed as a decision rule. 
The obviousness of combining the teachings of Prendergast and Sparks et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 8, Prendergast and Sparks et al. teach the method as in claim 1, wherein the remote source comprises one or more systems selected from a group consisting of: 
-- pharmacy information systems, medication administration record systems, blood bank information systems, patient admissions record systems, electronic medical record systems, medical record documentation systems, anesthesia information management systems, operating room information systems, patient scheduling systems, barcode medication administration systems, barcode verification systems, clinical information systems, infusion pumps, patient-controlled analgesia systems, patient monitoring devices, automated medication dispensing systems, medication dispensing carts, automated supply cabinets, medication container filling units, medication compounding units, fluid composition sensors, medication preparation and transfer units, medication injection sites, medication waste and data collection systems, clinical procedure process tracking systems, inventory control systems, logistical tracking systems, drug diversion prevention systems, quality control measurement systems, statistical analysis systems, billing systems, and compliance verification systems (see Prendergast  Col 8 || 34-40, The computer 16 monitors the patient's physiological status in a similar manner to that shown in FIGS. 1, 2a, and 2b, except the sensors are actual sensors monitoring a real patient. The computer monitors the patient's condition, and using programmed physiological models, determines the appropriate drug, concentration, and amount to administer; see Prendergast  Col 9 || 4-8, FIG. 11 shows an infusion pump 178 and attached ID disc 190, similar in operation to disc 82. Disc 190 would be read by an ID reader disc similar in operation to disc 94 described herein above, and utilized with an actual or simulated patient.).
The obviousness of combining the teachings of Prendergast and Sparks et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 9, Prendergast and Sparks et al. teach the method as in claim 1, wherein the plurality of devices comprise one or more devices selected from a group consisting of: 
-- a medication container filling unit, a medication compounding unit, a fluid composition sensor, an automated medication dispensing station, a medication dispensing cart, an infusion pump, a patient-controlled analgesia system, a medication preparation and transfer unit, a barcode medication administration system, a medication injection site, and a medication waste collection system (see Prendergast  Col 9 || 4-8, FIG. 11 shows an infusion pump 178 and attached ID disc 190, similar in operation to disc 82. Disc 190 would be read by an ID reader disc similar in operation to disc 94 described herein above, and utilized with an actual or simulated patient.).
The obviousness of combining the teachings of Prendergast and Sparks et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 10, Prendergast and Sparks et al. teach the method as in claim 1, wherein the received data comprises data selected from a group consisting of: 
-- a type of medication contained within the medication container, the concentration of medication contained within the medication container, a type of medication container, a maximum volume capacity of the medication container, a volume of medication contained within the medication container, a volume of medication extracted from the medication container, a volume of medication and/or diluents added to the medication container, a volume of medication manually administered from the medication container, a patient identifier, a caregiver identifier, a pharmacist identifier, a care area identifier, a pharmacy identifier, a device and/or system identifier, a medical order identifier, a primary container identifier, a secondary container identifier, a controlled substance identifier, at least one time stamp identifying the timing of an event within the clinical workflow, at least one medical procedure associated with the workflow, a medication expiration date, a dosage form of the medication, dose instructions for the medication, specific-patient administration instructions for a medication, a medication formulation, medication manufacturer information, a re-packager of the medication, a distributor of the medication, a medication package form, a medication package size, a medication container serial number, a medication lot number, a blood type of a patient, an NDC code (National Drug Code), an RxNorm code, a segment of an NDC code identifying a corresponding medication product, a segment of an NDC code identifying a corresponding medication package, a unique identifier code, a serialized NDC (sNDC) code, a drug classification, a human readable alphanumeric string, and a machine readable code (Prendergast  Col 3 || 31-44; The present invention provides, an automatic drug recognition system that automatically reads a digitally encoded syringe that is manually attached to an IV port manifold to obtain the drug type and concentration, and also that may include measuring the amount of flow of liquid from the syringe into the port manifold to measure the amount of fluid transferred into each port in the manifold.).
The obviousness of combining the teachings of Prendergast and Sparks et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 11, Prendergast and Sparks et al. teach the method as in claim 1, wherein the remote source comprises a second manually administrable medication device and the request is transmitted by such manually administrable medication device automatically upon reading of a medication container information transfer element (see Prendergast Fig 2 (e.g. remote computer 16/31), Figs 3-6 and Col 6 || 47-64; When the modified syringe 68 is placed onto the modified manifold 64 (e.g. manually administrable medication device connection), the computer 16 (e.g. remote source) can read the contents of the memory chip 84 (preprogrammed) which contains the type of the drug simulated in the syringe 68 and the drug's concentration. Remaining syringes 69, 70, in FIG. 3 (e.g. plurality of devices), will each have a preprogrammed chip 84 in ID discs 82' and 82", read by ID reader disc 94' and 94", respectively, to simulate different drugs and different concentrations which will be monitored by computer 16.). 
    PNG
    media_image1.png
    792
    514
    media_image1.png
    Greyscale

The obviousness of combining the teachings of Prendergast and Sparks et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 12, Prendergast and Sparks et al. teach the method as in claim 1 further comprising:
-- automatically transmitting, by the remote source, the request upon reading of the medication container information (see Prendergast Fig 2 (e.g. remote computer 16/31), Figs 3-6 and Col 6 || 47-64; When the modified syringe 68 is placed onto the modified manifold 64 (e.g. manually administrable medication device connection), the computer 16 (e.g. automatically transmitting data to remote source 16) can read the contents of the memory chip 84 (preprogrammed) which contains the type of the drug simulated in the syringe 68 and the drug's concentration. Remaining syringes 69, 70, in FIG. 3 (e.g. plurality of devices), will each have a preprogrammed chip 84 in ID discs 82' and 82", read by ID reader disc 94' and 94", respectively, to simulate different drugs and different concentrations which will be monitored by computer 16.).
The obviousness of combining the teachings of Prendergast and Sparks et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 13, Prendergast and Sparks et al. teach the method as in claim 1, wherein the identifier is one or more of: 
-- a unique number, a unique alphanumeric string, a unique symbol, or a uniform resource locator (URL) (see Prendergast Figs 2-6 (e.g. remote computer 16/31); Col 3 || 40-45, The present invention is comprised generally of a donut-shaped, rigid, non-conductive body or housing that has embedded therein a memory chip that is preprogrammed to provide digital information to a computer that would be recognized as identifying a specific drug (e.g. a unique alphanumeric string such as a human readable string such as a name as taught in Applicant specification paragraph 31) or other type of information as desired; and Col 6 || 47-64, When the modified syringe 68 is placed onto the modified manifold 64 (e.g. manually administrable medication device connection), the computer 16 (e.g. automatically transmitting data to remote source 16) can read the contents of the memory chip 84 (preprogrammed) which contains the type of the drug simulated in the syringe 68 and the drug's concentration. Remaining syringes 69, 70, in FIG. 3 (e.g. plurality of devices), will each have a preprogrammed chip 84 in ID discs 82' and 82", read by ID reader disc 94' and 94", respectively, to simulate different drugs and different concentrations which will be monitored by computer 16.). Examiner interprets when identifying anything there will be numbers, letters or symbols, therefore identifying a specific drug at least covers all items in claim except URL.
The obviousness of combining the teachings of Prendergast and Sparks et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 15, Prendergast and Sparks et al. teach the method as in claim 1, wherein the medication container is selected from a group consisting of: 
-- syringes, intravenous (IV) bags, disposable medication cartridges, disposable medication pouches, single and multi-dose vials, ampoules, and IV tubing (see Prendergast Col 6 || 9-19; Referring now to FIG. 3, an example of simulated intravenous (IV) drug injection equipment 6 is shown comprising IV bag 60, port manifold 62, and IV line 63. Port manifold 62 is shown, by example only, as having three possible syringe port connections 64, 65, and 66. Each syringe 68, 69, and 70, partially shown as a cutaway of the end of the syringe, connects to three port openings 64, 65, and 66, respectively, which include manually actuated on and off valves 72, 73, and 74, one connected to each port opening 64, 65, and 66, with the manifold 63 being connected to the simulated patient's IV at 76.).
The obviousness of combining the teachings of Prendergast and Sparks et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 16, Prendergast and Sparks et al. teach the method as in claim 1, further comprising:
-- polling, with at least one processor, at least one data source for complementary data associated with at least one of the medication container and medication contained within the medication container; and generating, modifying, and/or appending, with at least one processor, the at least one data record with complementary data received from the polling (see Prendergast Col 1 || 9-18, … recording actual drugs administered to a patient, and in particular to a patient and patient simulator drug recognition system that identifies the type, concentration, and amount of simulated drug being administered to the patient mannequin, or the type, concentration, and amount of actual drug being administered to the patient; see Prendergast Col 5 || 36-50, Computer 16 can be any suitable computer, such as personal computer 31, which provides for trainer 18 input and control, and other data logging (e.g. polling/ generating, modifying, and/or appending) and/or analysis functions; see Prendergast Col 7 ||8-20, The computer 16 monitors the flow 96 of the fluid from each syringe 68, 69, and 70 and tracks the total amount of fluid transferred. The concentration and type of drug in the fluid is read (e.g. polling and providing complementary data) from each syringe's memory chip 84, thus determining the total amount of drug injected. The drug flow information is passed to the patient physiological models 28 and drug models 26 in computer 16 for determining the proper real time mannequin response. As the injection flow 96 is terminated, the flow stops and computer 16, or personal computer 31, logs the drug injection (time, drug, concentration, and amount) for use in the physiological models and for later review by the instructor.).
Examiner interprets system provides polling information such as concentration of medication as taught in Applicant specification paragraph 31 || 7. 
	The obviousness of combining the teachings of Prendergast and Sparks et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 17, Prendergast and Sparks et al. teach the method as in claim 16, wherein the complementary data comprises data selected from a group consisting of: 
-- fluid information, patient-specific information, medical order information, clinical guideline information, environmental factors, and historical patient information, a type of medication contained within the medication container, the concentration of medication contained within the medication container, a type of medication container, a maximum volume capacity of the medication container, a volume of medication contained within the medication container, a volume of medication extracted from the medication container, a volume of medication and/or diluents added to the medication container, a volume of medication manually administered from the medication container, a patient identifier, a caregiver identifier, a pharmacist identifier, a care area identifier, a pharmacy identifier, a device and/or system identifier, a medical order identifier, a primary container identifier, a secondary container identifier, a controlled substance identifier, at least one time stamp identifying the timing of an event within the clinical workflow, at least one medical procedure associated with the workflow, a medication expiration date, a dosage form of the medication, dose instructions for the medication, specific-patient administration instructions for a medication, a medication formulation, medication manufacturer information, a re-packager of the medication, a distributor of the medication, a medication package form, a medication package size, a medication container serial number, a medication lot number, a blood type of a patient, an NDC code (National Drug Code), an RxNorm code, a segment of an NDC code identifying a corresponding medication product, a segment of an NDC code identifying a corresponding medication package, a unique identifier code, a serialized NDC (sNDC) code, a drug classification, a human readable alphanumeric string, and a machine readable code  (see Prendergast Col 1 || 9-18, … recording actual drugs administered to a patient, and in particular to a patient and patient simulator drug recognition system that identifies the type, concentration, and amount of simulated drug being administered to the patient mannequin, or the type, concentration, and amount of actual drug being administered to the patient; see Prendergast Col 5 || 36-50, Computer 16 can be any suitable computer, such as personal computer 31, which provides for trainer 18 input and control, and other data logging (e.g. polling/ generating, modifying, and/or appending) and/or analysis functions; see Prendergast Col 7 ||8-20, The computer 16 monitors the flow 96 of the fluid from each syringe 68, 69, and 70 and tracks the total amount of fluid transferred. The concentration and type of drug in the fluid is read (e.g. polling and providing complementary data) from each syringe's memory chip 84, thus determining the total amount of drug injected. The drug flow information is passed to the patient physiological models 28 and drug models 26 in computer 16 for determining the proper real time mannequin response. As the injection flow 96 is terminated, the flow stops and computer 16, or personal computer 31, logs the drug injection (time, drug, concentration, and amount) for use in the physiological models and for later review by the instructor.).
The obviousness of combining the teachings of Prendergast and Sparks et al. are discussed in the rejection of claim 1, and incorporated herein.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prendergast and Sparks et al. as applied to claims 1-13 and 15-17 above, and further in view of Pub. No.: US 20050055242 A1 to Bello et al.

As per claim 14, Prendergast and Sparks et al. fail to teach the method as in claim 1, wherein the medication container identifier is linked to a secondary unique identifier.
	Bello et al. teaches infusion system 210 can include an additional block (not shown) where the central computer accepts a second medication identifier. The clinician 116 at the remote location can enter the second medication identifier. The second medication identifier can be a revised first medication identifier. For example, the second medication identifier can be part of the prescription or electronic physician order entry that is the source for the first patient ID and the operating parameters. The infusion system 210 can then confirm the first and second medication IDs are equivalent prior to sending the operating parameters to the medical device. The second medication ID can be replaced by a revised first medication ID between the time the prescription is entered and the time the medication 124 arrives at the treatment location 106. The infusion system 210 will then sound an alarm if the second medication identifier is not equivalent to the first medication identifier that was included in the medication label 124a (see Bello et al. paragraph 377).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Bello et al. with the systems/methods as taught by reference Prendergast and Sparks et al. with the motivation of providing a safety net of support for clinicians as they deliver patient care under increasing time and cost pressures supplied through a wireless network that supplies data, thereby improving clinician workflow, making delivery of care easier (see Bello et al. paragraph 244).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hutchinson et al. Pub. No.: US 2006/0287887; White et al. Pub. No.: US 2003/0139701; The invention relates to the field of drug delivery. More particularly, the invention relates to the field of identifying and confirming drug dosages before administering them to a patient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780. The examiner can normally be reached M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.B.W/Examiner, Art Unit 3626                                                                                                                                                                                                        

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626